Citation Nr: 1712047	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO. 09-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent from June 1, 2007, to June 24, 2010, for depressive disorder with alcohol abuse, cognitive disorder not otherwise specified, and opioid dependence (a psychiatric disability) on a schedular and extraschedular basis. 

2. Entitlement to an increased disability rating in excess of 50 percent from June 25, 2010, to March 15, 2012, for a psychiatric disability on an extraschedular basis only. 

3. Entitlement to an initial disability rating in excess of 20 percent from June 1, 2007, to June 2, 2015, and in excess of 20 percent for each lower extremity, from June 2, 2015, forward, for gout on an extraschedular basis only. 

4. Entitlement to an initial disability rating in excess of 10 percent from June 1, 2007, to March 15, 2012, and in excess of 20 percent from March 16, 2012, forward, for degenerative disc disease and spondylosis of the cervical spine (a neck disability) on an extraschedular basis only. 

5. Entitlement to an initial disability rating in excess of 10 percent from June 1, 2007, to March 15, 2012, and in excess of 20 percent from March 16, 2012, forward, for degenerative disc disease, spondylosis, and spondylolisthesis of the lumbar spine with degenerative joint disease of the thoracic spine (a back disability) on an extraschedular basis only. 

6. Entitlement to an initial disability rating in excess of 10 percent from June 1, 2007, forward, for degenerative joint disease of the right knee (a right knee disability) on an extraschedular basis only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for the five disabilities on appeal and assigned initial disability ratings. Additional rating decisions dated in September 2009, October 2010, November 2012, and July 2015 increased the disability ratings for one or more of the disabilities on appeal, thus creating the staged ratings identified on the title page. 

In the October 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the local RO. In January 2013, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In December 2014, the Board, in pertinent part, granted an increased disability rating for the psychiatric disability, from 30 percent to 50 percent, effective June 25, 2010, but denied entitlement to an increased disability rating prior to June 25, 2010, and denied entitlement to an increased disability rating in excess of 50 percent between June 25, 2010, and March 16, 2012, when the psychiatric disability was already rated as 100 percent disabling. The Board also denied entitlement to increased disability ratings on a schedular basis for the other four disabilities, and declined to refer the disability ratings for all five disabilities for extraschedular consideration. Finally, the Board remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development. 

The Veteran then appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the December 2014 Board decision that: (1) denied entitlement to an increased disability rating for the psychiatric disability on a schedular basis prior to June 25, 2010, and (2) declined to refer the disability rating for all five disabilities for extraschedular consideration. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."). The Veteran did not appeal the Board's denial of entitlement to an increased disability rating for the psychiatric disability between June 25, 2010, and March 16, 2012, on a schedular basis, and entitlement to increased disability ratings on a schedular basis for gout, the neck disability, the back disability, and the right knee disability. Accordingly, those issues are not before the Board. See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015) (arguments not raised on appeal to the Court are considered to be abandoned).

In May 2016, the Board remanded the appeal to the RO for additional development. The matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The May 2016 Remand specifically requested that the AOJ readjudicate the claim for an increased disability rating for the psychiatric disability prior to June 25, 2010, on a schedular and extraschedular basis. The Board identified several private mental health records dated in May 2009, July 2009, and September 2009, and requested that the AOJ readjudicate that portion of the increased rating claim in a Supplemental Statement of Case (SSOC) in consideration of the identified medical records. In the November 2016 SSOC, the Appels Management Center (AMC) (now the Appeals Management Office) adjudicated the issue of entitlement to an increased disability rating in excess of 50 percent disabling for the psychiatric disability from June 25, 2010, forward; however, this issue was previously abandoned by the Veteran upon appeal to the Court. See January 2016 JMPR. As the incorrect portion of the claim was adjudicated, a remand is needed for the AOJ to adjudicate the correct portion of the appeal period as instructed by the May 2016 Remand. 

In addition, the Board's December 2014 Remand directives asked the AOJ to schedule the Veteran for a VA examination to determine the functional impact of his service-connected disabilities on his employment. The Board explained that an opinion as to the collective functional impact of all of the Veteran's service-connected disabilities on his employability would be beneficial to adjudicating the TDIU claim. In the January 2016 JMPR, the parties agreed that the Board erred when it did not discuss the completeness of the record with respect to the issue of extraschedular consideration for the disabilities, insofar as it denied referral for extraschedular consideration based on a collective impact while at the same time remanding for development of additional evidence regarding the collective functional impact of all the Veteran's service-connected disabilities. See Brambley v. Principi, 17 Vet. App. 20 (2003); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

While a single medical opinion has not obtained that addresses the collective impact of the Veteran's service-connected disabilities, several VA examiners have addressed the functional impact of the service-connected disabilities individually. 
However, in November 2016, the AMC granted entitlement to a TDIU, effective June 1, 2007, finding that "in the judgment of the rating agency," the Veteran was unable to secure and follow a substantially gainful occupation as a result of his psychiatric disability and his left total replacement disability. Effective June 1, 2007, both disabilities were rated as 30 percent disabling. Therefore, in light of the December 2014 Remand directives, the terms of the JMPR, and the award of a TDIU based on the combined effect of multiple service-connected disabilities, the Board finds that referral of the five disabilities on appeal to the Director of the Compensation Service for extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Refer the following issues to the VA Director of the Compensation Service for adjudication on an extraschedular basis: (1) entitlement to increased disability rating prior to March 16, 2012, for a psychiatric disability, (2) entitlement to increased disability rating for gout, (3) entitlement to an increased disability rating for a neck disability, 
(4) entitlement to an increased disability rating for a back disability, and (5) entitlement to an increased disability rating for a right knee disability. The Director is requested to provide adequate reasons and bases for any decision.

2. Then, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record, including the claim of entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability prior to June 25, 2010, on a schedular basis. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

